Citation Nr: 0600196	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-28 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophreniform disorder, claimed as a nervous condition

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for brain 
damage due to a head injury with organic brain syndrome.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for a broken right arm.

6.  Entitlement to service connection for a severe scar and 
muscle loss of the left arm.



REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

The claim for service connection for a severe scar and muscle 
loss of the left arm is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board notes that while the veteran did not elect to 
present personal testimony in support of his claims, a 
hearing notice/election form was sent to him in November 
2004.  The veteran responded that he no longer wanted a 
hearing and asked that his case be forwarded to the Board for 
a decision.  See statement dated November 5, 2004.  As such, 
there are no outstanding hearing requests of record.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Evidence submitted since an October 1987 decision which 
reaffirmed a previous denial of service connection for 
schizophreniform disorder, was not previously submitted to 
agency decision makers; however, it is cumulative or 
redundant and, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  Evidence submitted since a February 1995 rating decision 
which denied service connection for brain damage, was not 
previously submitted to agency decision makers; however, it 
is cumulative or redundant and, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim.

4.  A heart condition, if any, did not have its onset in 
service and is not the result of a disease or injury incurred 
in service.

5.  A back condition, to include transitional vertebra, S1, 
and small osteophytes, L3 to L5, did not have its onset in 
service and is not the result of a disease or injury incurred 
in service.

6.  Residuals of a broken right arm, if any, did not have 
their onset in service and are not the result of a disease or 
injury incurred in service.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159.

2.  Evidence received since the final October 1987 
determination wherein the RO reaffirmed a previous denial of 
the veteran's claim of entitlement to service connection for 
a schizophreniform disorder is not new and material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 3.160, 20.302, 20.1103 (2005).

3.  Evidence received since the final February 1995 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for brain damage is not new 
and material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 (2005).

4.  The criteria for the establishment of service connection 
for a heart condition are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

5.  The criteria for the establishment of service connection 
for a back condition are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

6.  The criteria for the establishment of service connection 
for a broken right arm are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA twice in March 2004, prior to the initial 
decision on the claims in June 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the March 2004 
letters as to what kinds of evidence was needed to 
substantiate the claims for service connection.  The veteran 
was informed that evidence towards substantiating his claims 
would be evidence of (1) a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  The June 2004 rating 
decision and the July 2004 statement of the case (SOC), in 
conjunction with the March 2004 letters, sufficiently 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate that claims.  

With regard to the information and evidence that VA would 
seek to provide in the claims for service connection for 
schizophreniform disorder and brain damage, the Board notes 
that the burden is on the claimant to come forth with new and 
material evidence to reopen a previously denied claim.  In 
this regard, the VCAA specifically provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
The RO notified the veteran that new and material evidence 
must raise a reasonable possibility, that when considered 
with all the evidence of record, that the outcome would 
change.  He was further notified that the evidence could not 
be redundant or cumulative of that which was of record when 
the claims were previously denied.  The RO also informed the 
veteran in the March 2004 letter that it would assist him in 
obtaining medical evidence or reports that he provided enough 
information about to enable VA to obtain such evidence.  The 
RO provided him with Release of Information forms that would 
enable the RO to assist him in obtaining any private records 
he wished the RO to get.

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claims.  Thus, the Board finds that he 
was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment and hospitalization records, and private medical 
records have been obtained in support of the claims on 
appeal.  The veteran denied the opportunity to present 
personal testimony in support of his claims.  See statement 
dated November 5, 2004.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  New and Material

Criteria

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


A.  Schizophreniform Disorder

The veteran seeks to reopen a claim of service connection for 
schizophreniform disorder, last denied by the RO in October 
1987.  Having carefully considered the evidence of record in 
light of the applicable law, the Board finds that evidence 
sufficient to reopen the claim has not been obtained and the 
claim will be denied.  

The record indicates that in its October 1987 decision, the 
RO reaffirmed a previous denial (March 1986) for service 
connection for a nervous condition on the basis that there 
was no evidence of a diagnosis, treatment, or complaints of a 
nervous disorder during the veteran's military service or 
within the year following his discharge from service.  The 
decision also reaffirmed the finding that there was no 
evidence that schizophreniform disorder was related to the 
veteran's active duty service.  Of record at the time of the 
October 1987 decision were the veteran's service medical 
records, which noted the veteran was seen in the mental 
health clinic, but no complaints were recorded.  Similarly, 
there were no diagnoses of a psychiatric disorder made.  

Private medical records from the Wichita Falls State Hospital 
dated in April 1985 note the veteran began having symptoms, 
to include delusions and hallucinations, approximately one-
year prior.  The veteran was diagnosed with schizophreniform 
disorder.  VA hospitalization records dated between January 
1986 and February 1986 indicate the veteran was hospitalized 
for atypical psychosis.  

Evidence submitted subsequent to the October 1987 decision 
includes VA outpatient treatment records dated between 1994 
and 2003.  These records contain diagnoses of schizophrenia 
versus organic disorder and organic brain syndrome.  The 
veteran was hospitalized in March 1997 and April 1997 for 
paranoid schizophrenia and chronic undifferentiated 
schizophrenia.  

Private medical records from Griffin Memorial Hospital and 
Central State Hospital dated between 1987 and 2002 contain 
various diagnoses, to include paranoid schizophrenia and 
schizophreniform disorder.  The veteran was hospitalized on 
multiple occasions.  Entries from Central State Hospital 
dated in July 1987 note the veteran reported psychiatric 
episodes beginning at age 25 when his mother passed away.  
Records from Tri City simply note a diagnosis of paranoid 
schizophrenia.

As noted previously, the October 1987 decision affirmed a 
previous denial of service connection on the basis that a 
nervous condition, to include schizophreniform disorder, was 
not diagnosed in service or within the year following 
separation from service.  Moreover, that there was no nexus 
opinion of record that schizophreniform disorder was related 
to the veteran's active duty service.  

Though the evidence is new, when considered by itself or with 
previous evidence of record, it does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim, i.e. a nervous condition, to include schizophreniform 
disorder, was incurred during the veteran's active service.  
Therefore, the veteran's claim for service connection for 
schizophreniform disorder, claimed as a nervous condition, is 
not reopened.  See 38 C.F.R. § 3.156(a).  

B. Brain Damage

The veteran seeks to reopen a claim of service connection for 
brain damage due to a head injury, last denied by the RO in 
February 1995.  Having carefully considered the evidence of 
record in light of the applicable law, the Board finds that 
evidence sufficient to reopen the claim has not been obtained 
and the claim will be denied.  

The record indicates that in its February 1995 decision, the 
RO denied service connection for brain damage on the basis 
that there was no evidence of a diagnosis, treatment, or 
complaints of brain damage or any type of brain disorder 
during the veteran's military service.  The decision also 
determined that there was no current evidence of record that 
the veteran had brain damage.  

Of record at the time of the February 1995 decision, the 
veteran's service medical records, which show the veteran was 
in a motorcycle accident in March 1978.  The veteran denied 
hitting his head.  There was no brain injury noted and no 
diagnosis of brain damage made. 

Private medical records from Wichita Falls State Hospital, VA 
hospitalization records dated between January 1986 and 
February 1986, and VA outpatient treatment records dated in 
1994 were devoid of any complaints of a head injury in 
service or diagnoses of brain damage. 

Evidence submitted subsequent to the February 1995 decision 
includes VA outpatient treatment records dated between 1994 
and 2005, which were negative for complaints of a head injury 
in service or diagnoses of brain damage.  Treatment notes 
dated in 2002 indicate the veteran was diagnosed with 
schizophrenia versus an organic disorder.  In 2003, the 
veteran was first diagnosed with organic brain syndrome; 
however, there was no indication that this was a type of 
brain damage or the result of any traumatic brain injury. 

Private medical records from Griffin Memorial Hospital, Tri 
City Family Clinic, and Central State Hospital are negative 
for any evidence of brain damage.  A lay statement from the 
veteran's sister dated in July 2005 simply notes the veteran 
had no mental or physical problems before service. 

As noted previously, the February 1995 decision denied 
service connection for brain damage on the basis that there 
was no evidence of a brain injury or a diagnosis of brain 
damage in service.  In addition, the RO denied the claim 
based on the lack of a current diagnosis of brain damage.   

Though the evidence is new, when considered by itself or with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  There is still no evidence of record that the veteran 
incurred a brain injury in service or that he currently has 
brain damage.  Though the record contains a diagnosis of 
organic brain syndrome, there is no indication that it is a 
type of brain damage or the result of any traumatic brain 
injury.  Therefore, the veteran's claim for service 
connection for brain damage due to a head injury, is not 
reopened.  See 38 C.F.R. § 3.156(a).  



II. Service Connection

The veteran contends that he is entitled to service 
connection for a heart condition, a back condition, and a 
broken right arm.  With regard to the back and right arm, the 
veteran contends these are the result of an in-service 
motorcycle accident.  Having carefully considered the 
veteran's claims in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claims and the appeal as to these 
issues will be denied.

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

A.  Heart Condition

In this matter, the veteran's service medical records do not 
support his contentions.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of a heart condition.  

Post service, records from Wichita Falls State Hospital, 
Griffin Memorial Hospital, Central State Hospital, Tri City 
Family Clinic, a period of VA hospitalization between January 
1986 and February 1986, and the VA outpatient clinic dated 
between 1994 and 2005 are all negative for treatment or a 
diagnosis of a heart condition. Specifically, a chest x-ray 
performed at the VA outpatient clinic in March 1997 revealed 
no evidence of acute cardiopulmonary disease.  Similarly 
chest x-rays in February 2000 and August 2002, respectively, 
showed the heart was a normal size and had no evidence of 
acute disease. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

A remand for a VA examination is not necessary.  The Board 
finds that there is enough evidence of record to make a 
determination on the merits of the veteran's claim.  VA 
regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4)(i).  The regulations further provide, in 
pertinent part, that a medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury, or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

In the instant case, aside from the veteran's own statements, 
there is no indication that the veteran had a heart condition 
in service or currently has a heart condition.  Because none 
of the requirements in subsections (A), (B), or (C) are met 
with regard to the claim for service connection for a heart 
condition it is not necessary to obtain a medical examination 
or medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  

While the veteran contends that he currently has a heart 
condition that has been present since his separation from 
active service and related thereto, his statements do not 
constitute competent evidence of a diagnosis or a medical 
nexus opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Back Condition

In this matter, the veteran's service medical records show 
that he was involved in a motorcycle accident in March 1978.  
The veteran was a passenger on the motorcycle when the tire 
"blew out" and he sustained abrasions to the right side of 
his back.  He denied any back tenderness.  The veteran was 
not diagnosed with a back condition.  The remainder of the 
veteran's service medical records was also negative for 
complaints or treatment for a back condition.

That the veteran had abrasions to his back in service is not 
a sufficient basis on which to grant service connection as 
there was no chronic back disorder shown during service.  
Post-service there has been no showing of continuity of 
symptomatology to support a finding of chronicity.  See 38 
C.F.R. § 3.303(b).  The first complaints of back pain are 
contained in VA outpatient treatment notes dated in March 
1994, some 15 years after the veteran's separation from 
active service.  At that time, the veteran complained of back 
pain of one-year duration.  The examiner noted the veteran 
was status post a motor vehicle accident with a train.  The 
examiner also noted the veteran had been lifting timber a 
couple days prior to his treatment.  The veteran was 
diagnosed with chronic low back pain.  Records from Tri City 
Family Clinic dated in December 2003 note the veteran 
complained of severe back pain.  Dr. WEP indicated that a 
lumbar x-ray taken in September 2003 showed transitional 
vertebra, S1, and small osteophytes, L3 to L5.

With regard to the 15-year evidentiary gap in this case 
between active service and the earliest complaints of low 
back pain, the Board notes that the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that a back condition was the 
result of a motorcycle accident in service which in turn 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of a back condition 
between the period of active duty and the initial complaints 
of back pain in 1994 is itself evidence which tends to show 
that a back condition did not have its onset in service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Moreover, the Board notes that pain is not, in and of itself, 
a disability for the purposes of service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  
Where medical science has been unable to determine with 
certainty an underlying cause for certain symptoms, even when 
alleged in common by numerous veterans who constitute a 
specific population of veterans rather than just by one 
veteran, specific legislation was required to enable VA to 
assist that population of veterans with respect to their 
claims for service connection.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

Despite evidence of a current diagnosis of transitional 
vertebra, S1, and small osteophytes, L3 to L5, there is no 
evidence of record to substantiate the critical second and 
third components of the Guiterrez inquiry, as enumerated 
above.   The service medical records do not support a finding 
of a back condition as the result of a motorcycle accident 
during the veteran's active duty service.  Moreover, there 
are no opinions of record that the current diagnosis is 
related to the veteran's active duty service.  

While the veteran contends that he has a back condition 
related to his active service, his statements do not 
constitute competent evidence of a medical nexus opinion. 
Espiritu, 2 Vet. App. at 494-95.  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App at 54.


C.  Right Arm

In this matter, the veteran's service medical records show 
that he was involved in a motorcycle accident in March 1978.  
The veteran was a passenger on the motorcycle when the tire 
"blew out."  There were no complaints referable to the 
veteran's right arm.  There was no indication that the 
veteran sustained a broken right arm in the accident.

That the veteran had an accident during service is not a 
sufficient basis on which to grant service connection as 
there was no evidence of a broken right arm in service or a 
chronic right arm disorder shown thereafter.  Post-service 
there has been no showing of continuity of symptomatology to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  
Moreover, there is no evidence of any current right arm 
disorder.

Post service, records from Wichita Falls State Hospital, 
Griffin Memorial Hospital, Central State Hospital, Tri City 
Family Clinic, a period of VA hospitalization between January 
1986 and February 1986, and the VA outpatient clinic dated 
between 1994 and 2005 are all negative for treatment or a 
diagnosis of a right arm disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich, 104 F. 3d. 
at 1332.  Evidence must show that the veteran currently has 
the disability for which benefits are being claimed.

A remand for a VA examination is not necessary.  The Board 
finds that there is enough evidence of record to make a 
determination on the merits of the veteran's claim.  38 
C.F.R. § 3.159(c)(4)(i).  In the instant case, aside from the 
veteran's own statements, there is no indication that the 
veteran sustained a broken right arm in service or currently 
has a right arm condition.  Because none of the requirements 
are met with regard to the claim for service connection for a 
broken right arm it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. 
App. at 517.  

While the veteran contends that he has residuals of a broken 
right arm related to his active service, his statements do 
not constitute competent evidence of a medical diagnosis or a 
medical nexus opinion. Espiritu, 2 Vet. App. at 494-95.  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

ORDER

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for 
schizophreniform disorder, claimed as a nervous condition, 
and to this extent, the appeal is denied.

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for 
brain damage due to a head injury, and to this extent, the 
appeal is denied.

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for a broken right arm is 
denied.


REMAND

The veteran has also filed a claim for service connection for 
a severe scar and muscle loss of the left arm.  Specifically, 
he claims that he sustained the scar during an in-service 
motorcycle accident. 

Reason for Remand: VA Examination.  A VA examination is 
necessary to render a determination on the merits of the 
veteran's claim.  38 U.S.C.A. § 5103A (d).  Under the VCAA, 
an examination is necessary to make a decision on a claim, if 
the evidence of record contains the following: (1) competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability and (2) the 
evidence indicates the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service, but (3) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Id. 

In this case, the veteran's service medical records show he 
was involved in a motorcycle accident in March 1978.  The 
veteran was a passenger on the back of a motorcycle when the 
tire "blew out" and he sustained a deep abrasion with full 
thickness skin across the radial aspect of the left elbow.  
The cut measured 1.5 inches by .5 inches.  The skin was 
excised and cleaned.  X-rays were normal.  

Post-service records from the Griffin Memorial Hospital note 
a scar of the left elbow in September 2002.  Treatment notes 
from Central State Hospital show a scar of the left elbow in 
July 1988.  However, there was no indication in these 
records, if the scar was attributable to the in-service 
motorcycle accident or if there was any resulting muscle 
loss.

Therefore, a remand is necessary to determine the etiology of 
any scar of the left elbow, which may be present.  The 
examiner will be asked to address the specific questions 
listed in the numbered paragraphs below. 

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  VBA AMC should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA Skin 
examination.  Send the claims folders to 
the examiner for review.  Please ask the 
examiner to clearly document review of 
the claims folders in his/her examination 
report.  The examiner must supply 
complete rationale for any opinions 
expressed.

The examiner is asked to render an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
a scar of the left elbow is related to 
the March 1978 motorcycle accident during 
the veteran's active duty military 
service.  The examiner is also asked to 
render an opinion as to whether there is 
any underlying muscle loss.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
findings both for and against a 
conclusion are so evenly divided that it 
is as medically sound to find in favor of 
causation as to find against it.)  The 
examiner must state the medical basis or 
bases for any opinion rendered.

2.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinion to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection a severe scar and 
muscle loss of the left arm.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


